IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42747

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 571
                                                 )
       Plaintiff-Respondent,                     )   Filed: July 29, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
JOSHUA JAMES WHEELER,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Joshua James Wheeler pled guilty to felony domestic violence. I.C. §§ 18-903(a), 18-
918(2), and 18-918(4). The district court sentenced Wheeler to a unified term of ten years, with
a minimum period of confinement of two years. The district court suspended the sentence and
placed Wheeler on probation. Thereafter, Wheeler violated the terms of his probation. The
district court revoked probation, ordered execution of the sentence, retained jurisdiction, and sent
Wheeler to participate in the rider program.




                                                 1
       After Wheeler completed his rider, the district court relinquished jurisdiction. Wheeler
appeals, claiming that the district court erred by refusing to grant probation. He also argues his
sentence is excessive and constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Wheeler
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Wheeler also contends that his sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007).
       Wheeler argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Wheeler’s case. The record does not indicate that the district
court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Wheeler’s sentence are
affirmed.




                                                   2